Citation Nr: 0425303	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  96-00 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, variously characterized.

2.  Entitlement to service connection for disability 
exhibited by headaches and fatigue, claimed as due to 
undiagnosed illness.

3.  Entitlement to service connection for myalgia, including 
muscle aches of the neck, upper back, and underarms, claimed 
as due to undiagnosed illness.

4.  Entitlement to service connection for irregular menses, 
claimed as due to undiagnosed illness.

5.  Entitlement to service connection for rashes of the chest 
and elbow, claimed as due to undiagnosed illness.

6.  Entitlement to a compensable evaluation for epidermal 
cysts of the scalp, including scar from removal.  
7.  Entitlement to a compensable evaluation for cervical 
adenopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992.  This appeal arises from rating decisions of March 
1995, September 1995, and December 1997, by the Department of 
Veterans Affairs (VA), regional offices (ROs) in Nashville, 
Tennessee, and St. Petersburg, Florida.  The St. Petersburg 
RO currently has jurisdiction over the veteran's claim.

The issues of entitlement to service connection for headaches 
and myalgia, muscle aches of the neck, upper back, and 
underarms, irregular menses, and rashes of the chest and 
elbow, all claimed as due to undiagnosed illness, and for 
compensable evaluations for epidermal cysts of the scalp and 
cervical adenopathy, are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran currently has diagnosed dysthymic disorder which 
has been medically attributed to her period of Gulf War 
service.

CONCLUSION OF LAW

Dysthymic disorder was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case with respect to the issue of entitlement to 
service connection for a psychiatric disorder, it is the 
Board's conclusion that the new law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
in granting her claim, and the decision at this point poses 
no risk of prejudice to the veteran.  For the same reason, 
the Board finds that its consideration of evidence that has 
apparently not been considered by the RO does not poses any 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2003).

The veteran contends that she has a chronic psychiatric 
disorder as a result of her service in Southwest Asia during 
the Persian Gulf War.  On her report of medical history 
completed in September 1987, prior to her entrance into 
service, the veteran checked "yes" in response to the 
question of whether she had ever had depression or excessive 
worry.  The examiner noted that she had been "counseled 1985 
- worrying- some depression, o.k. now."  On the service 
entrance examination in September 1987, the examiner noted a 
normal psychiatric evaluation.  There were no complaints or 
treatments for psychiatric pathology noted during her period 
of service.  The service separation examination in April 1992 
noted occasional depression or excessive worry.

On a VA psychiatric examination in September 1997, the 
examiner noted that the veteran had not been able to maintain 
order in her life for the past seven years, causing her to 
feel frustrated and overwhelmed.  The examiner diagnosed 
adjustment disorder, mixed anxiety and depressed mood, 
chronic.  

A VA psychiatric examination was conducted in October 1998.  
The veteran reported that she experienced crying spells, 
anhedonia, difficulty with memory and concentration.  She had 
lost interest in activities she used to enjoy, including 
sexual activity.  She feared that any child she might have 
would suffer from genetic abnormalities as a result of her 
Gulf War service.  The veteran described intrusive thoughts 
with frequent memories of her stay in the Gulf.  The examiner 
noted that the veteran reported no history of psychological 
problems prior to the Gulf War except for a brief period of 
adolescent turmoil.  Since her return from the Gulf she felt 
she had changed and felt frustrated and overwhelmed.  The 
examiner stated that the veteran seemed to have had a 
significant increase in symptoms of anxiety and depression 
starting during her stay in the Gulf and which she continued 
to experience.  She seemed to have had difficulty adjusting 
to her life after discharge from the service.  The diagnosis 
was dysthymic disorder, chronic.

In June 2001, the RO obtained a statement from a VA 
psychologist who reviewed the claims folder and provided an 
opinion regarding the etiology of the veteran's psychiatric 
disorder.  The VA psychologist concurred with the diagnosis 
of dysthymic disorder, and stated:

Based only on the information available 
through the file and the history 
documented there, it is this writer's 
opinion that the depressive symptoms are 
at least as likely as not attributable to 
her time in the Gulf.  This is based on 
the fact that it is documented in several 
places that she had no prior psychological 
difficulties aside from some short-term 
problems while an adolescent.  One sheet 
in the C-file of a physical dated in 1987 
did indicate a history of loss of 
consciousness and some depressive 
symptoms.  However, it is this writer's 
opinion that the majority of the available 
evidence indicates it is as likely as not 
that her psychological symptoms are 
attributable to her time in the Gulf.

The medical evidence of record indicates that the veteran 
currently has a diagnosis of dysthymic disorder.  A VA 
psychiatrist indicated that the veteran's psychiatric 
symptoms appeared to have worsened beginning during her Gulf 
War service.  However, since a psychiatric disorder was not 
noted at the veteran's entrance into service, she must be 
presumed to have been in sound condition at that time.  More 
recently, a VA psychologist provided an opinion that the 
veteran currently has dysthymic disorder and that it is as 
likely as not that her psychological symptoms are 
attributable to her time in the Gulf.  Psychiatric symptoms 
were noted on the service separation examination, thus the VA 
psychologist's opinion attributing the causation of the 
current dysthymic disorder to service is clearly plausible.  
The VA psychologist's opinion reflected that she had reviewed 
the service medical records, including the prior treatment 
for depressive symptoms in 1985.  Thus, as her opinion was 
based on review of the relevant evidence, it is highly 
probative of the question at issue.  No medical evidence of 
record has identified any other time of onset of the 
veteran's dysthymic disorder.  Accordingly, the Board finds 
that the veteran is entitled to service connection for 
dysthymic disorder.



ORDER

Service connection for dysthymic disorder is granted.


REMAND

The veteran contends that she is entitled to service 
connection for headaches and myalgia; muscle aches of the 
neck, upper back, and underarms; irregular menses; and rashes 
of the chest and elbow, all of which she claims are due to 
undiagnosed illness.  She also contends that she is entitled 
to compensable evaluations for epidermal cysts of the scalp 
and cervical adenopathy.

Review of the claims folder reveals that the most recent 
supplemental statement of the case (SSOC) in this case was 
issued in January 1999.  Since that time, VA outpatient 
treatment and compensation and pension examination records of 
the veteran have been added to the claims folder.  There is 
no indication that this evidence has been reviewed by the RO, 
and in any event no SSOC has been issued.  The veteran has 
not waived initial RO review of this evidence.  Thus, upon 
return of the claims file to the RO, the RO should perform a 
comprehensive review of all the evidence in the record, 
including this newly-received evidence.  

The RO has not yet considered the veteran's claim based on 
all of the evidence of record, therefore it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra.  

Additionally, the Board notes that the regulations pertaining 
to claims of service connection for undiagnosed illness have 
been amended since 1999.  The veteran should be provided with 
the current laws and regulations governing these claims.

The veteran's representative has also requested current VA 
examinations to evaluate the veteran's service connected 
epidermal cysts of the scalp and cervical adenopathy.  

Effective August 30, 2002, the schedule for rating skin 
disabilities was revised.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, et. seq. (2003).  The veteran, however, has not 
been advised of the amendments to the rating schedule and the 
RO has not considered the application of the revised rating 
criteria to the veteran's claim for increase of her service 
connected epidermal cysts of the scalp.

In order to determine the current nature and severity of the 
veteran's service-connected skin disability and to obtain 
medical findings pertinent to the evaluation of the veteran's 
disability under the revised rating criteria, the Board finds 
that a VA examination is warranted.  Additionally, a VA ear, 
nose and throat examination should be conducted to evaluate 
the extent of the service connected cervical adenopathy.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:
 
(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her claim for service connection and 
increased rating claims.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to her claim.  

2.  The veteran should be afforded VA 
examination(s) to determine the severity 
of her service- connected cervical 
adenopathy and epidermal cysts of the 
scalp, including scars from removal.  The 
veteran's claims folder should be 
available for review.  All indicated 
testing should be done and unretouched 
photographs depicting the skin condition 
should be obtained and associated with 
the claims folder.

The examiner should identify, to the 
extent possible, the complaints, symptoms 
and findings that are attributable to the 
cervical adenopathy.  The examiner should 
identify the location of all demonstrated 
cysts and/or scars from cyst removals and 
assess the percentage of the body 
involved and the extent of exposed areas 
affected.  The examiner should indicate 
whether such scarring is severe, 
especially if producing a marked and 
unsightly deformity of the eyelids, lips, 
or auricles, or whether such scarring is 
complete or productive of exceptionally 
repugnant deformity of one side of the 
face or marked or repugnant bilateral 
disfigurement.

The examiner should also describe any 
visible or palpable tissue loss, gross 
distortion or asymmetry of any features 
or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips], and any of the 
characteristics of disfigurement, as 
listed in the revised rating criteria for 
skin disabilities (Diagnostic Code 7800).  
The rationale for all opinions expressed 
should also be provided.

3.  The RO should review the record, 
including all evidence received since the 
January 1999 SSOC, and readjudicate the 
veteran's claims.  The RO should provide 
the veteran with an SSOC containing the 
current versions of 38 U.S.C.A. §§ 1117-
1118, and 38 C.F.R. § 3.317, as well as 
the amendments to the schedule of ratings 
for skin disabilities effective August 
30, 2002.  The veteran and her 
representative should be given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



